DETAILED ACTION
This action is in response to claims filed 01 April 2019 for application 16/371521 filed 01 April 2019. Currently claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “generating s corresponding summary” should be “generating a corresponding summary”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In Step 2a prong 1, the claim(s) recite(s) receiving data from a plurality of data sources; processing the data from the plurality of data sources to provide cognitively processed insights; performing a learning operation to iteratively improve the cognitively processed insights over time; and, providing the cognitively processed insights to a destination. The limitations of processing and performing, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting 
	In Step 2a prong2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “receiving data” and “providing the cognitively processed insights”. The claim limitations amount to insignificant extrasolution activity as described in MPEP 2106.05(d).II. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “receiving data” and “providing the cognitively processed insights” to perform the steps of the claim amount to no more than mere instructions to apply the exception using well known, routine and conventional activity, see MPEP 2106.05(d).II. Mere instructions to apply an exception using well-known, routine and conventional insignificant extrasolution activity cannot provide an inventive concept. The claim is not patent eligible.

In Step 2a prong 1, these limitations amount to the same abstract idea as detailed above. There are no additional elements present in the dependent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In Step 2a prong2, this judicial exception is not integrated into a practical application. In particular, the claims do not recite any further additional elements. The claim limitations amount to insignificant extrasolution activity as described in MPEP 2106.05(d).II. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “receiving data” and “providing the cognitively processed insights” to perform the steps of the claim amount to no more than mere instructions to apply the exception using well known, routine and conventional activity, see MPEP 2106.05(d).II. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baughman et al. (US 2015/0294216).

Regarding claim 1, Baughman discloses: A method for cognitive information processing comprising: 
receiving data from a plurality of data sources (“At step 560, the cognitive device may use the determined type of introspection to analyze, formulate, and/or retrieve an answer to the question from a collection of information and resources available to the cognitive device.” [0101], Fig 10); 
processing the data from the plurality of data sources to provide cognitively processed insights (“FIG. 10 is an example flow for having a conversation with the cloud in accordance with aspects of the present invention. In embodiments, a cognitive device provides answers or conversational correspondence based on one or more event-related features that will generate information before, during, and/or after the event. For example, in a golf tournament, the event-related features may be particular golfers, a hole (e.g., the ninth hole, the eighteenth hole, etc.), popularity of a golfer, the proximity to lead, etc., that result in an infrastructure administrator asking the question “Which player caused the most impact to the infrastructure?”.” [0102]); 
performing a learning operation to iteratively improve the cognitively processed insights over time (“Additionally, as a cloud gains data, reinforcement metrics, and cognitive computing algorithms, the cloud learns how to operate within the demands of its shared services. Accordingly, the present invention can: (i) provide for an enhanced human cognitive ability by allowing for humans to better understand a nebulous computing service; (ii) provide for machine learning by way of genetic algorithms, clustering, and decision trees, which yield patterns from data such that the cloud may be taught; and (iii) provide for a natural language interface that allows humans to teach and learn from the cloud.” [0018]); and, 
(“At step 560, the cognitive device may use the determined type of introspection to analyze, formulate, and/or retrieve an answer to the question from a collection of information and resources available to the cognitive device.” [0101], Fig 10).

Regarding claim 2, Baughman discloses: The method of claim 1, wherein the plurality of data sources comprise at least one of situational data sources and temporal data sources (“In embodiments, a cognitive device provides answers or conversational correspondence based on one or more event-related features that will generate information before, during, and/or after the event” [0102]).

Regarding claim 3, Baughman discloses: The method of claim 1, wherein: the plurality of data sources comprise at least one of a social data source, a public data source, a private data source and a device data source  (“FIG. 10 is an example flow for having a conversation with the cloud in accordance with aspects of the present invention. In embodiments, a cognitive device provides answers or conversational correspondence based on one or more event-related features that will generate information before, during, and/or after the event. For example, in a golf tournament, the event-related features may be particular golfers, a hole (e.g., the ninth hole, the eighteenth hole, etc.), popularity of a golfer, the proximity to lead, etc., that result in an infrastructure administrator asking the question “Which player caused the most impact to the infrastructure?”.” [0102], note: golf data is an example of public data).3
claim 4, Baughman discloses: The method of claim 1, further comprising: performing analysis operations to achieve a semantic level of understanding about language by relating syntactic structures (“In embodiments, the inquiry can also be sent to server 12, and cognitive module 102 can use the inquiry to interact with humans naturally. In embodiments, the natural interaction may include receiving and answering questions, and carrying out a conversation regarding past or future events. For example, the cloud may accept the questions, and apply natural language processing to generate domain specific and domain independent answers. The cognitive module 102 may use cloud based ontology to map introspection tags to analytics that measure the health or performance of the cloud. Thus, the cognitive module 102 can determine how the cloud was performing in the past” [0069], “Moreover in accordance with aspects of the invention, program/utility 40 can include programming instructions to provide functionality of cognitive module 102, e.g., the processes described herein. Cognitive module 102 can be implemented as one or more program code in program/utility 40 stored in memory 28 as separate or combined modules. Additionally, cognitive module 102 may be implemented as separate dedicated processors or a single or several processors or has dedicated program instructions to provide the function to these tools. In embodiments, cognitive module 102 can perform cognitive computing by using one or more modules such as introspective module 104, ontology mapping module 106, and forecasting module 108 as separate or combined modules as implemented by program/utility 40. In embodiments, introspective module 104 receives an inquiry or question and determines the type of introspection to use; ontology mapping module 106 maps introspection tags to analytics; and forecasting module 108 simulates ahead of the horizon health metrics and forecasting.” [0065]).

Regarding claim 5, Baughman discloses: The method of claim 1, further comprising: performing multi-criteria decision making operations to achieve a goal (“FIG. 10 is an example flow for having a conversation with the cloud in accordance with aspects of the present invention. In embodiments, a cognitive device provides answers or conversational correspondence based on one or more event-related features that will generate information before, during, and/or after the event. For example, in a golf tournament, the event-related features may be particular golfers, a hole (e.g., the ninth hole, the eighteenth hole, etc.), popularity of a golfer, the proximity to lead, etc., that result in an infrastructure administrator asking the question “Which player caused the most impact to the infrastructure?”.” [0102], note: multiple criteria through time are used to answer the question (goal) “which player caused the most impact”?).

Regarding claim 7, Baughman discloses: The method of claim 1, further comprising: inherently making deductions from commonly known facts (“In embodiments, a cognitive cloud can be trained to be an advisor within a particular domain. For sporting events the cloud can be trained to become a super commentator. A base corpus will consist of Wikipedia® and augmented by sporting specific trivia and statistics. All of the data corpus sets that are ingested will be preprocessed into Deep Question and Answer format to optimize recall from the data. Domain independent data such as wordnet, verbnet, and stop word lists may be maintained within the system.” [0122]).

Regarding claim 8, Baughman discloses: The method of claim 1, further comprising: enabling natural language interactions with the cognitive inference and learning system (“In a first aspect of the invention, a method for answering an inquiry of a cognitive distributed network includes receiving an inquiry at the cognitive distributed network. The method further includes determining a classification for the inquiry based on natural language of the inquiry. The method further includes classifying the inquiry as a single question class. The method further includes determining, by at least one computing device, a type of introspection to be used by the cognitive distributed network on the inquiry. The method further includes generating an answer to the inquiry based on the determined type of introspection.” [0004]).

Regarding claim 9, Baughman discloses: The method of claim 1, further comprising: processing information, organizing the information, ranking the information and generating s corresponding summary of the information (“Just as humans study for a test, a cognitive cloud may learn from an answer key during training adaptation. The cognitive cloud may take a question from an answer key and generate evidence based ranked hypotheses. Generally within the form a regular expression, the hypothesis may be compared to the actual answer. In embodiments, the logistic regression algorithms within the final merge and rank may use a Newton Raphson learning algorithm to minimize the error between answers and targets by changing the weights of each type of feature value. The answer key may be broken up into test, train, and development sets so that over training and over fit can be avoided.” [0123], “Functional adaptation within a cognitive cloud creates new algorithms to put into UIMA pipelines. When new features are added, the models should be retrained and the base type system for UIMA should be updated. Additional domain specific features enable the system to create discriminating features or clues to help separate wrong from right answers within the final merge and rank system.” [0124]).

Regarding claim 10, Baughman discloses: The method of claim 1, further comprising: reasoning based upon qualitative abstractions of temporal and spatial aspects of common sense knowledge (“At step 620, the cognitive device accepts the question or conversational correspondence and determines whether the question or conversational correspondence pertains to past performance or future performance of the cloud. For example, the cognitive device may determine whether the natural language of the question or conversational correspondence pertains to events that occurred in the past or require a simulation or prediction of events that could occur in the future (e.g., a temporal account of events discussed within the question or the conversational correspondence).” [0104], “In embodiments, a cognitive cloud can be trained to be an advisor within a particular domain. For sporting events the cloud can be trained to become a super commentator. A base corpus will consist of Wikipedia® and augmented by sporting specific trivia and statistics. All of the data corpus sets that are ingested will be preprocessed into Deep Question and Answer format to optimize recall from the data. Domain independent data such as wordnet, verbnet, and stop word lists may be maintained within the system.” [0104]).

Regarding claim 12, Baughman discloses: The method of claim 1, wherein: the destination comprises at least one of a mobile application, an alert, a business intelligence type application, a statistical tool, a third party custom application, a marketplace and an application program interface (“Broad network access: capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs).” [0043], “Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based email). The consumer does not manage or control the underlying cloud infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings.” [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Zhang et al. (Multi-Domain Collaborative Filtering).

Regarding claim 6, Baughman does not explicitly disclose: The method of claim 1, further comprising: filtering for information through collaborative involvement of a plurality of entities.

Zhang teaches: filtering for information through collaborative involvement of a plurality of entities (
    PNG
    media_image1.png
    122
    325
    media_image1.png
    Greyscale
 p1, §2 ¶1, “To solve the MCF problem, we propose a probabilistic framework which uses probabilistic matrix factorization to model the rating problem in each domain and allows the knowledge to be adaptively transferred across different domains by automatically learning the correlation between domains. We also introduce the link function for different domains to correct their biases. Experiments conducted on several real-world applications demonstrate the effectiveness of our methods when compared with some representative methods.” abstract).

.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Benjelloun et al. (Swoosh: a generic approach to entity resolution).

Regarding claim 11, Baughman does not explicitly disclose: The method of claim 1, further comprising: identifying elements in a set of data that refer to the same entity across different data sources.

Benjelloun teaches: identifying elements in a set of data that refer to the same entity across different data sources (“Entity resolution (ER) (sometimes referred to as deduplication) is the process of identifying and merging records judged to represent the same real-world entity. ER is a well-known problem that arises in many applications. For example, mailing lists may contain multiple entries representing the same physical address, but each record may be slightly different, e.g., containing different spellings or missing some information. As a second example, consider a company that has different customer databases (e.g., one for each subsidiary), and would like to consolidate them. Identifying matching records is challenging because there are no unique identifiers across databases. A given customer may appear in different ways in each database, and there is a fair amount of guesswork in determining which customers match” p255 §1 ¶1).

Baughman and Benjelloun are both in the same field of endeavor of analyzing large amounts of data from separate sources and are analogous. Baughman teaches a cognitive cloud based system that can take information from many sources and process it to obtain human intelligible results. Benjelloun teaches an entity resolution system for large amounts of data. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cognitive insight generation as taught by Baughman with the entity resolution portion as taught by Benjelloun to allow the system to disambiguate and deduplicate entities in multiple data sources. One would be motivated to use entity resolution because it is a well-known method of resolving the problem of entity resolution in multiple large data source (Benjelloun §1 ¶1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10/325,205 in view of Baughman et al. (US 2015/0294216). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
US Patent 10,325,205 B2
Claim 1
Claim 1
A method for cognitive information processing comprising: 

receiving data from a plurality of data sources; 

processing the data from the plurality of data sources to provide cognitively processed insights; 

performing a learning operation to iteratively improve the cognitively 
processed insights over time; and, 

providing the cognitively processed insights to a destination.


a plurality of data sources, the plurality of data sources comprising at least one of a social data source stored in a social data repository, public data source stored in a public data repository, licensed data source stored in a licensed data repository and proprietary data source stored in a proprietary data repository;
a cognitive inference and learning system executing on an information processing system coupled to receive a data from the plurality of data sources, the cognitive inference and learning system processing the data from the plurality of data sources to provide cognitively processed insights, the cognitive inference and learning system further comprising performing a learning operation to iteratively improve the cognitively processed insights over time, the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system and the information processing system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising
a cognitive graph, the cognitive graph being derived from the plurality of data sources, the cognitive graph enabling the cognitive inference and learning system to render the cognitively processed insights;
a cognitive engine, the cognitive engine comprising a dataset engine, a graph query engine and an insight/learning engine,
a plurality of sourcing agents, the plurality of sourcing agents sourcing multi-site, multi-structured data streams,
a plurality of destination agents, the plurality of destination agents publishing the cognitively processed insights to a consumer of cognitive insight data; and,
a destination, the destination receiving the cognitively processed insights via a cognitive insight stream, the cognitive insight stream comprising a stream of visualized insights, the destination comprising a cognitive application, the cognitive application enabling a user to interact with the cognitive insights, the cognitive application being a cloud-based application that learns from user engagement and data interactions.



	Claims 2 and 3 of the instant application are fully anticipated by claim 1 of the ‘205 Patent.
Claim 4 of the instant application is fully anticipated by claim 2 of the ‘205 Patent.
Claim 5 of the instant application is fully anticipated by claim 3 of the ‘205 Patent.
	Claim 6 of the instant application is fully anticipated by claim 4 of the ‘205 Patent.
	Claims 7-10 of the instant application are fully anticipated by claim 1 of the ‘205 patent in view of Baughman. Baughman teaches making deductions from commonly known facts [0122], enabling natural language interactions [0004], processing, organizing, ranking and summarizing information [0123-24], and reasoning based upon spatial and temporal knowledge [0104]. Baughman teaches a cognitive system for processing information and delivering results to a destination. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cognitive insight system of Sanchez with the cognitive cloud as taught by Baughman to yield predictable results.
Claim 11 of the instant application is fully anticipated by claim 4 of the ‘205 Patent.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dong et al. (US 2012/0173301) discloses common sense spatio-temporal reasoning in a machine learning environment.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIC NILSSON/Primary Examiner, Art Unit 2122